de GRAFFENRIED, J.
1. In this case the defendant was charged in the first connt of the indictment with an illegal sale of intoxicating beverages. In the second connt of the indictment it was charged that he sold, kept for sale, offered for sale, or otherwise disposed of intoxicating beverages.
For the purpose of asking a conviction of an illegal sale under the first count of the indictment — the only offense charged in that count — the state had a right to offer evidence tending to show one illegal sale. For the purpose of asking a conviction of an illegal sale under the second count of the indictment — one of the offenses charged in that count — the state had a right to offer evidence tending to show another illegal sale. This the state did, for it offered evidence tending to show that on two separate occasions the defendant sold intoxicating liquor to one Hartraft, and that the two sales were made within 12 months before the finding of the indictment. The state offered no evidence that the defendant sold intoxicating beverages to any person except to Hartraft during the period covered by the indictment.
The' above being the condition of the evidence, the state had a right to ask at the hands of the jury a conviction of the defendant of an illegal sale of intoxicating beverages as charged in the first count of the indictment, and it also had a right to ask the jury to convict the defendant of an illegal sale of intoxicating beverages under the second count of the indictment.—Untreinor v. State, 146 Ala. 133, 41 South. 170.
Not only is the above true, but the jury had a right in this case, if they believed from the evidence beyond a reasonable doubt that the defendant sold prohibited liquor to Hartraft on two occasions within 12 months before the finding of the indictment, to convict him of an illegal sale of such liquor under the first count and also *188of an illegal sale of liquor under the second count. In other words, the jury had the right to say by their verdict that they found the defendant guilty of an illegal sale of prohibited beverages as charged in thé first count of the indictment; and also that they found him guilty of an illegal sale of prohibited beverages as charged in the second count of the indictment.—Untreinor v. State, 146 Ala. 133, 41 South. 170.
The jury, in this case, returned a verdict of not guilty as to the first count of the indictment, and we know that they acquitted the defendant of the illegal sale of liquor charged in the first count of the indictment, but they returned a general verdict of guilty as to the second count of the indictment, and we do not know, as matter of law, that they did not convict the' defendant of the illegal sale charged in the second count of the indictment. The second count of the indictment charges, as we have already stated, that the defendant “sold, kept for sale, offered for sale, or otherwise disposed of” prohibited beverages, and, as there was evidence in the case authorizing a conviction of the defendant of either an unlawful sale or an unlawful keeping for sale of such liquors, we are not able to say, as matter of law, that the verdict of guilty under the second count is referable only to the evidence tending to show the “unlawful keeping for sale” and not to the “unlawful sale.” As this is true, we are not able to say that the trial court did not commit reversible error in refusing to charge the jury, at the written request of the defendant, that the'defendant could not be convicted of an unlawful sale of prohibited liquors' unless- they believed from the evidence beyond all reasonable doubt that the defendant sold it to Bert Eartraft, and that, under the evidence, they were not authorized to convict the defendant for- selling the prohibited liquors to any other *189person. The charge to which we make specific reference is written charge No. 17, which the court refused to give to the jury at the request of the defendant. While the verdict of the jury in acquitting the defendant under the first count of the indictment, which charges simply an illegal sale, and in convicting him under the second count of the indictment, which charges, in the alternative, an. illegal sale, keeping for sale, offering for sale, or otherwise disposing of prohibited beverages, is strongly persuasive of the conclusion that the defendant was convicted of unlawfully keeping liquors for sa]e instead of an unlaAvful sale of such liquors. Ave cannot know that the jury convicted him of unlaAvfully keeping prohibited liquors for sale, and therefore cannot so hold as matter of law. The first sale testified to by Hartraft was made at a time Avhen, according to the tendencies of some of the defendant’s evidence, Hartraft was drunk, and it may be that the jury referred this first sale to the first count of the indictment, and, proceeding upon the theory that he Avas drunk at the time of the first alleged sale, concluded to discard his testimony as to the first sale and therefore acquit the defendant under the first count and to accept his testimony as to the other sale — at a time Avhen there Avas no testimony tending to show that he was not sober — and therefore convict him of the sale alleged in the second count.
2. For the guidance of the court on the next trial of this case, we refer to the opinion of this court in the case of Allison v. State, 1 Ala. App. 206, 55 South. 453, and the case of Untreinor v. State, supra.
Reversed and remanded.